of the HOA lien." Here, appellant's complaint alleged that the foreclosure
                sale was conducted pursuant to NRS Chapter 116, and the record is silent
                as to whether respondent was sent the notices referenced in NRS
                116.31162 through NRS 116.31168. The record is likewise silent as to
                whether respondent attempted to pay off Southern Highlands Community
                Association's lien before Southern Highlands' foreclosure sale. Thus, we
                conclude that it was improper for the district court to base its denial of
                injunctive relief on its two aforementioned findings. We therefore
                              VACATE the order denying preliminary injunctive relief and
                REMAND this matter to the district court for further proceedings
                consistent with this order.'




                                                            Hardesty


                                                                                        , J.
                                                            Douglas


                CHERRY, J., concurring:
                              For the reasons stated in the SFR Investments Pool 1, LLC v.
                U.S. Bank, N.A.,    130 Nev. , 334 P.3d 408 (2014), dissent, I disagree
                that respondent lost its lien priority by virtue of the homeowners
                association's nonjudicial foreclosure sale. I recognize, however, that SFR
                Investments    is now the controlling law and, thusly, concur in the
                disposition of this appeal.

                                                                                        , J.
                                                            Cherry

                      'The injunction imposed by our June 18, 2013, order is vacated.
SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                cc:   Hon. Allan R. Earl, District Judge
                      Law Offices of Michael F. Bohn, Ltd.
                      Akerman LLP/Las Vegas
                      Miles, Bauer, Bergstrom & Winters, LLP
                      Eighth District Court Clerk




SUPREME COURT
     OF
   NEVADA
                                                   3
(0) 1947A e